                  Case 19-50559-BLS               Doc 20     Filed 07/30/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    IN RE:                                                           Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                              Case No. 17-12560 (BLS)
    et al.,1

                                     Debtors.                        (Jointly Administered)


    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                       Adversary Proceeding

                                     Plaintiff,                      Case No. 19-50559 (BLS)
                            vs.
                                                                     JURY TRIAL DEMANDED
    MAINSTAR TRUST, CUSTODIAN FOR THE
    BENEFIT OF MARIE PODKOWINSKI; MARIE
    PODKOWINSKI,

                                     Defendants.

                 ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT
                      MARIE PODKOWINSKI TO COMPLAINT FOR
                    AVOIDANCE AND RECOVERY OF PREFERENTIAL
                          AND FRAUDULENT TRANSFERS

         Defendant Marie Podkowinski (the “Defendant”), by and through her undersigned counsel,

hereby answers Plaintiff’s Complaint and asserts her affirmative defenses. All allegations not

expressly admitted herein are denied.




1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172).


{00028738. }
               Case 19-50559-BLS          Doc 20       Filed 07/30/20   Page 2 of 9




                                  NATURE OF THE ACTION

         1.    Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations.

                                          THE PARTIES

         2.    Admitted.

         3.    Admitted as to the first sentence of this paragraph. Defendant has insufficient

knowledge or information to respond to the allegations in the second sentence of this paragraph

and on that basis denies the allegations in the second sentence.

                                 JURISDICTION AND VENUE

         4.    This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 4 are denied. Defendants do not consent

to entry of a final order or judgment by this Court.

         5.    This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 5 are denied. Defendant does not consent

to entry of a final order or judgment by this Court.

         6.    This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 6 are denied. Defendant does not consent

to entry of a final order or judgment by this Court.

         7.    This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 7 are denied.

         8.    This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 8 are denied.




{00028738. }                                      2
               Case 19-50559-BLS         Doc 20      Filed 07/30/20    Page 3 of 9




                                    CASE BACKGROUND

         9.    Admitted.

         10.   Admitted.

                                             FACTS

         11.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 11.

         12.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 12.

         13.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 13.

         14.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 14.

         15.   Admitted that Defendant invested with Debtors. Defendant has insufficient

knowledge or information to respond to the remaining allegations in this paragraph, and on that

basis denies the remainder of the allegations in paragraph 15.

         16.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 16.

         17.   This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 17 are denied.

         18.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 18.

         19.   This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations in paragraph 19 are denied.




{00028738. }                                     3
               Case 19-50559-BLS          Doc 20     Filed 07/30/20    Page 4 of 9




                                  FIRST CLAIM FOR RELIEF

                   (Avoidance and Preferential Transfers – 11 U.S.C. § 547)

         20.   Defendant incorporates her responses to the allegations in paragraphs 1 through 19

of the Complaint as if fully set forth herein.

         21.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 21 are denied.

         22.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 22 are denied.

         23.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 23 are denied.

         24.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 24 are denied.

         25.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 25 are denied.

         26.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 26 are denied.

         27.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 27 are denied.

         28.   Defendant has insufficient knowledge or information to respond to the allegations

in this paragraph, and on that basis denies the allegations in paragraph 28.

         29.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 29 are denied.




{00028738. }                                     4
                   Case 19-50559-BLS        Doc 20      Filed 07/30/20    Page 5 of 9




                                   SECOND CLAIM FOR RELIEF

                               (Recovery of Property – 11 U.S.C. § 550)

         30.       Defendant incorporates her responses to the allegations in paragraphs 1 through 29

of the Complaint as if fully set forth herein.

         31.       This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 31 are denied.

         32.       This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 32 are denied.

         33.       This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 33 are denied.

                                    THIRD CLAIM FOR RELIEF

                        (To Avoid Intentionally Fraudulent Transfers under
               11 U.S.C. §§ 554(b) and 548(a)(1)(A), and Cal. Civ. Code § 3439, et seq.)

         34.       Defendant incorporates her responses to the allegations in paragraphs 1 through 33

of the Complaint as if fully set forth herein.

         35.       This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 35 are denied.

         36.       This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 36 are denied.

                                   FOURTH CLAIM FOR RELIEF

                        (Recovery of Property – 11 U.S.C. §§ 544(b) and 550
                                and Cal. Civ. Code § 3439, et seq.)

         37.       Defendant incorporates her responses to the allegations in paragraphs 1 through 36

of the Complaint as if fully set forth herein.




{00028738. }                                        5
               Case 19-50559-BLS           Doc 20    Filed 07/30/20    Page 6 of 9




         38.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 38 are denied.

         39.   This paragraph states legal conclusions to which no responsive pleading is required.

To the extent an answer is required, the allegations in paragraph 39 are denied.

                                        GENERAL DENIAL

         40.   Defendant denies each and every allegation contained in the Complaint that is not

hereinabove expressly admitted and Defendant further denies that Plaintiff is entitled to any relief

or recovery whatsoever from Defendant in this action.

                                  AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

         41.   The Complaint fails to state a claim against Defendant upon which relief may be

granted.

                                  Second Affirmative Defense

         42.   Any transfers made by Debtors and actually received by the Defendant were not

transfers of the Debtors’ property.

                                      Third Affirmative Defense

         43.   Any transfers made by the Debtors and actually received by the Defendant were

not made on account of antecedent debt owed by the Debtors before such transfer was made.

                                  Fourth Affirmative Defense

         44.   Plaintiff’s claims may be barred or limited by the applicable statute of limitations.

                                      Fifth Affirmative Defense

         45.   The claims set forth in the Complaint are barred under the doctrines of waiver,

laches, unclean hands, in pari delicto, and/or estoppel.




{00028738. }                                     6
               Case 19-50559-BLS           Doc 20    Filed 07/30/20     Page 7 of 9




                                   Sixth Affirmative Defense

         46.   The Debtors were solvent at all times relevant hereto.

                                  Seventh Affirmative Defense

         47.   Any transfer described in the Complaint and actually received by Defendant was

made in payment of a debt in good faith and without knowledge of the avoidability of the alleged

transfer pursuant to 11 U.S.C. § 550(b).

                                  Eighth Affirmative Defense

         48.   Plaintiff failed to plead with sufficient particularity the circumstances surrounding

any count for actual intent to hinder, delay, or defraud Debtors’ creditors under either the

Bankruptcy Code and/or California Law.

                                   Ninth Affirmative Defense

         49.   The Complaint fails to properly assert personal and/or subject matter jurisdiction

over Defendant.

                                   Tenth Affirmative Defense

         50.   No conduct on the part of Defendant contributed to Plaintiff’s alleged damages or

costs.

                                 Eleventh Affirmative Defense

         51.   Any damages or costs claimed by Plaintiff, said damages and costs being

specifically denied by Defendant, were caused by the culpable conduct of the Plaintiff or third

parties and not by any culpable conduct on the part of Defendant.

                                  Twelfth Affirmative Defense

         52.   Any transfer described in the Complaint and actually received by Defendant was

               (a) in payment of a debt or debts incurred by Defendant in the ordinary course of
                   business or financial affairs of the transferring Debtor and the Defendant; and



{00028738. }                                     7
               Case 19-50559-BLS         Doc 20      Filed 07/30/20    Page 8 of 9




               (b) made in the ordinary course of business or financial affairs of the transferring
                   Debtor and the Defendant, or

               (c) made according to ordinary business terms.

Pursuant to 11 U.S.C. § 547(c)(2), such transfers are not avoidable by Plaintiff.

                                Thirteenth Affirmative Defense

         53.   Any transfer described in the Complaint and actually received by Defendant were:

(a) intended by the transferring Debtor and the Defendant to be a contemporaneous exchange for

new value given to the transferring Debtor and (b) in fact were substantially contemporaneous

exchange(s). Pursuant to 11 U.S.C. § 547(c)(1), such alleged transfers are not avoidable by

Plaintiff.

                                Fourteenth Affirmative Defense

         54.   Any transfer described in the Complaint and actually received by Defendant was

followed by the Defendant providing new value to or for the benefit of the transferring Debtor: (a)

not secured by an otherwise unavoidable security interest and (b) on account of which new value

the transferring Debtor did not make otherwise unavoidable transfers to or for the benefit of the

Defendant. Pursuant to 11 U.S.C. 547(c)(4), such transfers are not avoidable by Plaintiff..

                                 Fifteenth Affirmative Defense

         55.   The Defendant raises and reserves all applicable equitable defenses.

                                 RESERVATION OF RIGHTS

         56.   The foregoing affirmative defenses are raised by Defendant without waiver of any

other defenses that may be available or determined after discovery is undertaken. Defendant gives

notice that she intends to rely upon any defenses available, and reserves the right to assert any

other additional defenses that may become available or apparent at any time during the pendency




{00028738. }                                     8
               Case 19-50559-BLS         Doc 20       Filed 07/30/20    Page 9 of 9




of this proceeding, including, without limitation, the right to assert cross-claims against Mainstar

Trust, the named co-defendant.

                                    JURY TRIAL DEMAND

         57.   Defendant demands a jury trial in this action for all issues deemed so triable.

         WHEREFORE, Defendant requests entry of judgment dismissing the Complaint with

prejudice, that Defendant be reimbursed for her costs and attorneys’ fees incurred in responding

to the Complaint, and ask that the Court grant such other and further relief as may be just and

proper

Dated: July 30, 2020                                 THE ROSNER LAW GROUP LLC
       Wilmington, Delaware
                                                        /s/Jason A. Gibson
                                                     Jason A. Gibson (DE 6091)
                                                     824 North Market Street, Suite 810
                                                     Wilmington, Delaware 19801
                                                     Tel: (302) 777-1111
                                                     Email: gibson@teamrosner.com

                                                     and

                                                     Janice B. Grubin
                                                     BARCLAY DAMON LLP
                                                     1270 Avenue of the Americas, Suite 501
                                                     New York, New York 10020
                                                     Tel: (212) 784-5808
                                                     Email: jgrubin@barclaydamon.com

                                                     Counsel for the Defendant




{00028738. }                                     9
